Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4,11-15 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al (US 20200100219 A1) hereinafter as Takeda in view of HUANG et al (US 20220232478 A1) hereinafter as HUANG.
Regarding claim(s) 1,12, Takeda discloses a method  and apparatus of operating a network component base station (See Fig(s).  1, 5, TRP as base station), comprising: 
scheduling, during at least one slot, transmission of a Physical Downlink Control Channel (PDCCH) and a Physical Downlink Shared Channel (PDSCH), the PDCCH including a first part of a Downlink Control Information (DCI), the PDSCH including a second part of the DCI (See Fig(s).  5, See ¶  60-63, DCI that is used to schedule one or more slots (or minislots) is split into multiple parts (also referred to as “stages,” “phases,” etc.).
Takeda fails to specifically disclose;
-determining, for a first of a plurality of grants, a first slot position that is offset by a first slot level offset relative to a slot position of the second part of the DCI in the PDSCH; 
-determining, for a second of the plurality of grants, a second slot position that is offset by a second slot level offset relative to the first slot position; and transmitting the PDCCH and the PDSCH during the at least one slot.  
HUANG discloses;
-determining, for a first of a plurality of grants, a first slot position that is offset by a first slot level offset relative to a slot position of the second part of the DCI in the PDSCH (See ¶  19,22-23, the minimum time unit offset value of the PDSCH indicates a minimum offset between the PDCCH and a PDSCH scheduled by the PDCCH in a time unit…..for grant allocation See ¶  124-125); 
-determining, for a second of the plurality of grants, a second slot position that is offset by a second slot level offset relative to the first slot position (See Fig(s).  9, See ¶  193, The PDCCH monitoring cycle of the third search space set is related to the DRX cycle of the first cycle type (namely, the long DRX cycle) and a DRX cycle length. Alternatively, the monitoring occasion may be determined by using a configuration offset value. The configuration offset value indicates a time offset value between a monitoring occasion of the power saving signaling and a start position of on duration of a DRX cycle.); and transmitting the PDCCH and the PDSCH during the at least one slot (Takeda discloses the transmitting portion during one slot See ¶  60-63).  
Issuance of grants for proper allocation of DCI transmission within a slot position ensures proper scheduling of resources within a dynamic scheduling unit as needed.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the teachings of HUANG within Takeda, so as to enhance overall network performance by Issuing of grants for proper allocation of DCI transmission within a slot position ensuring proper scheduling of resources within a dynamic scheduling unit as needed.

 

Regarding claim(s) 2, 14, Takeda discloses wherein the first and second parts of the DCI comprise a two-part DCI ((See Fig(s).  5, See ¶  60-63, DCI that is used to schedule one or more slots (or minislots) is split into multiple parts (also referred to as “stages,” “phases,” etc.).  
Regarding claim(s) 3, 13, Takeda discloses wherein the first part of the DCI includes a control information field associated with the second part of the DCI within the PDSCH, ((See Fig(s).  5, See ¶  60-63, DCI that is used to schedule one or more slots (or minislots) is split into multiple parts (also referred to as “stages,” “phases,” etc.).  
Regarding claim(s) 4, 15, HUANG discloses  wherein the first slot level offset is a PDCCH-to-PDSCH slot level offset (See ¶  19,22-23, the minimum time unit offset value of the PDSCH indicates a minimum offset between the PDCCH and a PDSCH scheduled by the PDCCH in a time unit, or wherein the first slot level offset is a PDCCH-to-PUSCH slot level offset, or wherein the second slot level offset is between two adjacent PDSCHs, or wherein the second slot level offset is between two adjacent PUSCHs, or a combination thereof.  Reasons for combining same as claim 1.
Regarding claim(s) 11, 22, Takeda discloses wherein the plurality of grants comprises one or more downlink (DL) grants, one or more uplink (UL) grants (See ¶  65, 129, DL data channels and UL data channels, and controls generation and transmission of DCI that schedules DL data channels (DL assignments) and DCI that schedules UL data channels (UL grants)., or a combination thereof, or wherein the plurality of grants comprises grants associated with different UEs.

Allowable Subject Matter
Claims 5-10 and 16-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raj Jain whose telephone number is (571) 272-3145.  The examiner can normally be reached on M-Th ~8 ~5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/RAJ JAIN/Primary Examiner, Art Unit 2411